     Case 1:20-cv-00192-DAD-EPG Document 27 Filed 02/05/21 Page 1 of 3
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    KEITH JEROME WRIGHT,                              Case No. 1:20-cv-00192-DAD-EPG (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    J. DAVIS, et al.,
16                        Defendants.
17

18          Plaintiff Keith Jerome Wright (“Plaintiff”) is a prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. §1983. The court has determined that

20   this case will benefit from a settlement conference. Therefore, this case will be referred to

21   Magistrate Judge Kendall J. Newman to conduct a settlement conference on April 8, 2021 at 1:30

22   p.m. The settlement conference will be conducted by remote means, to be determined at a later

23   date and time. The Court will issue the necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

26                Newman on April 8, 2021 at 1:30 p.m. The settlement conference will be conducted

27                by remote means, to be determined at a later date and time.

28   ///

                                                        1
     Case 1:20-cv-00192-DAD-EPG Document 27 Filed 02/05/21 Page 2 of 3
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding

3                 settlement on the defendants’ behalf shall attend in person1.

4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

5                 The failure of any counsel, party or authorized person subject to this order to appear in

6                 person may result in the imposition of sanctions. In addition, the conference will not

7                 proceed and will be reset to another date.

8             4. The parties are directed to exchange non-confidential settlement statements seven days

9                 prior to the settlement conference. These statements shall simultaneously be delivered

10                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

11                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

12                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

13                arrives at least seven (7) days prior to the settlement conference. The envelope shall

14                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

15                conference shall be prominently indicated on the settlement statement. If a party

16                desires to share additional confidential information with the court, they may do so

17                pursuant to the provisions of Local Rule 270(d) and (e).

18            5. Judge Newman or another representative from the court will be contacting the parties

19                either by telephone or in person, approximately two weeks prior to the settlement
20                conference, to ascertain each party’s expectations of the settlement conference.

21   ///

22
              1
                While the exercise of its authority is subject to abuse of discretion review, “the district court has the
23   authority to order parties, including the federal government, to participate in mandatory settlement conferences… .”
     United States v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th
24   Cir. 2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”).
     The term “full authority to settle” means that the individuals attending the mediation conference must be authorized
25   to fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 1:20-cv-00192-DAD-EPG Document 27 Filed 02/05/21 Page 3 of 3
1

2          6. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

3                at the California Substance Abuse Treatment Facility, via facsimile at (559) 992-7191

4                or via email.

5
     IT IS SO ORDERED.
6

7       Dated:     February 5, 2021                           /s/
8                                                      UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                      3
